Case 1:20-cv-00469-LY-AWA Document1 Filed 04/30/20 Page 1 of 10

FILED

 
 
 

APR 3 0 2020
CLERK YB. :
WESTER TOR THRtAS

IN THE UNITED STATES DISTRICT COURT BkY¥
FOR THE WESTERN DISTRICT OF TEXAS
WESTERN DIVISION

MOHAMMAD Q. MAHMOOD, § ie q 4
Plaintiff, S 1 ‘ 2 0 CV 04 69 LY
§ a @
vs. § CIVIL ACTION NO.
[* =
§
HON. RICK KENNON, §
Defendant. §

PLAINTIFF, MOHAMMAD Q. MAHMOOD'S, ORIGINAL COMPLAINT
AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:
NOW COMES MOHAMMAD QO; MAHMOOD, hereinafter called

Plaintiff, complaining of and about HON. RICK KENNON,
hereinafter called Defendant, and for cause of action. shows unto
the Court the following:

PARTIES AND SERVICE

1. Plaintiff MOHAMMAD Q. MAHMOOD, is a citizen of the
ete States and the State of Texas and resides in Travis
County, Texas.

2. Defendant HON. RICK KENNON, an Individual who is a
resident of Texas, may be served by Telecopier/FAX: (512)
943-1285 Service of said Defendant as described above can be
effected by certified electronic delivery confirmation of
receipt. A copy will also be emailed to the Honorable Judge at:
rkennon@wilco.org as the Honorable Judge has informed he is not

represented by counsel.
Case 1:20-cv-00469-LY-AWA Document 1 Filed 04/30/20 Page 2 of 10

JURISDICTION

3. The action arises under The Western Federal District
Court of ‘Texas in Austin, Texas as hereinafter more fully
appears.

4. This Court has supplemental’ jurisdiction ‘over state
law claims discussed below under 28 U.S.C. Section 1367 (a)
because they arise out of the same case or controversy.

FACTS

7. Respondent is the Honorable District Judge of the
368th District Court of Williamson County, Texas and is going to
be presiding in four consolidated lawsuits filed by plaintiff
regarding Modification of Parent Child Relationship, Sibling
Access, Interference with Possessory interest of a Child and
Child Support over payments for the last twenty six months.

Petitioner despite his HIPPA rights was caused by the
County to release personal medical records that relate to his
multiple disabilities (mental and other chronic ADA recognized
Disabilities and Petitioner requested special accommodations
that were immediately denied by the Honorable Judge Rick Kennon
despite knowing full well the fact {documented} about
petitioners chronic disabilities that severely limit his daily
life functions. Honorable Rick Kennon acted out of malice,
conceived notions, disbelief of facts, denial of ADA

accommodations rights for people with disabilities and forced
a

 

 
Case 1:20-cv-00469-LY-AWA Document1 Filed 04/30/20 Page 3 of 10

Petitioner to present himself for trial for one week in July
2020 a fact that Petitioner is unable to satisfy due to his
chronic disabilities and strong recommendations by Petitioners
treating medical specialists that Petitioner slow the pace of
trial due to his chronic health conditions, a fact the Honorable
Judge completely disregarded in an email to petitioner,

AMERICANS WITH DISABILITY ACT

8. Defendant, HON. RICK KENNON, intentionally engaged in
unlawful employment practices involving Plaintiff because of his
disability.

Plaintiff was discriminated against on the basis of his
disability, record of a disability and perception of having a
disability.

11. Plaintiff alleges that Defendant, HON. RICK KENNON,
discriminated against Plaintiff on the basis of disability with

malice or with reckless indifference to the protected rights of

Plaintiff. .-
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
BY HON. RICK KENNON
16. Defendant HON. RICK KENNON, intentionally or

recklessly The collective actions and orders and communications
of Hon. Rick Kennon caused sever mental anguish, torment, pain
and suffering to an already mentally impaired person with mental

disabilities. Defendant's conduct was extreme and outrageous

 

 

 
Case 1:20-cv-00469-LY-AWA Document1 Filed 04/30/20 Page 4 of 10

and proximately caused Plaintiff severe emotional distress.
Plaintiff suffered damages for which Plaintiff herein sues.
INVASION OF PRIVACY BY HON. RICK KENNON

17. Defendant HON. RICK KENNON, intentionally invaded
Plaintiff's privacy by intruding on his solitude, seclusion, or
private affairs. This invasion was highly offensive to
Plaintiff and would be highly offensive to a reasonable person.
Plaintiff was injured because of the conduct of Defendant.
Plaintiff could not sleep for days because of shame = and
rejection by a public officer of the law that Piaintiff
respected and expected to uphold the laws of the tJland..
Plaintiff suffered damages for which Plaintiff herein sues.

18. Defendant HON. RICK KENNON, publicized facts regarding

Plaintiff's private life which were not of legitimate public

concern. The publicity was highly offensive to Plaintiff and
would be highly offensive to a reasonable person, Plaintiff was
injured as a result of the conduct of Defendant. Facts of

Plaintiffs disabilities were openly joked about and made mockery
of throughout the Williamson County, Complex. TX. Plaintiff

suffered damages for which Plaintiff herein sues.

LIBEL BY HON. RICK KENNON
20. Defendant HON. RICK KENNON, negligently published a

false statement of fact referring to Plaintiff which injured
4

 

 

 

 
Case 1:20-cv-00469-LY-AWA Document1 Filed 04/30/20 Page 5 of 10

Plaintiff's reputation, impeached Plaintiff's honesty, exposed a
natural defect, imputed a crime against Plaintiff and imputed a
disease against Plaintiff. Plaintiff suffered damages for which
Plaintiff herein sues.
MALICIOUS CRIMINAL PROSECUTION BY HON. RICK KENNON

21. Defendant HON. RICK KENNON, initiated or procured a
criminal prosecution against Plaintiff. Plaintiff was innocent
of the criminal charge and the prosecution was terminated in
Plaintiff's favor. Defendant acted with malice and without
probable cause in initiating the prosecution and Plaintiff was
injured as a result. A motion to Revoke Probation was and is
pending in a separate case in the Honorable Rick Kennon;s court
and Plaintiff strongly believes that the Honorable Judge will
act in malice and prejudice despite Plaintiff's complete
innocence. Plaintiff suffered damages for which Plaintiff
herein sues.

NEGLIGENCE BY HON. RICK KENNON

23. Defendant HON. RICK KENNON, owed a legal duty of
honoring and respecting the plaintiff disabilities and make
reasonable accommodations in order for plaintiff to obtain a
fair trial. Defendant breached this duty which proximately
caused injury to Plaintiff. sociaily, emotionally, physically,
financially and caused plaintiff to self isolate for weeks

without any contact with people any food and endured extra

5

 

 
Case 1:20-cv-00469-LY-AWA Document 1. Filed 04/30/20 Page 6 of 10

ordinary hardship. Plaintiff seeks ali available damages for
injuries caused by Defendant's negligence.
RETALIATION BY HON. RICK KENNON

25. Plaintiff alleges that Defendant HON. RICK KENNON,
instituted a campaign of retaliation which included Imposing
Temporary Orders that were unfavorable to plaintiff, delayed his
hearings deliberately because he did not seriously consider
plaintiffs legal claims had merit. This retaliation was and is
due to Plaintiff exercising his rights by opposing a
discriminatory practice, making a charge and testifying,
assisting, or participating in an investigation or proceeding
regarding an unlawful discriminatory practice. |. Plaintiff
suffered damages for which Plaintiff herein sues.

SLANDER BY HON. RICK KENNON

26. Defendant HON. RICK KENNON, orally made ae é false
statement of fact referring to Plaintiff which imputed a crime
against Plaintiff and imputed a disease against Plaintiff. This
was done negligently. Plaintiff suffered damages for which
Plaintiff herein sues.

DAMAGES

35. Plaintiff sustained the following damages as a result
of the actions and/or omissions of Defendant described
hereinabove:

a. Mental Anguish, Intimidation, Shame, abandonment,

6

 

 
Case 1:20-cv-00469-LY-AWA Document1 Filed 04/30/20 Page 7 of 10

torture, pain and suffering isolation from
familial and social relationships and adverse
effect on plaintiffs two minor daughters;

b. All reasonable and necessary Attorney's fees
incurred by or on behalf of Plaintiff;

Cc. All reasonable and necessary costs incurred in

pursuit of this suit;

d. Emotional pain;
e. Expert fees as the Court deems appropriate;
fi. Inconvenience;
g. Interest;
h. Mental anguish in the past;
i. Mental anguish in the future;
7. Reasonable medical care and expenses in the past.

These expenses were incurred by MOHAMMAD Q.
MAHMOOD and such charges are reasonable and were
usual and customary charges for such services in
Travis County, Texas;

k. Reasonable and necessary medical care and
expenses which will in all reasonable probability

be incurred in the future;

lL. Deprivation of seclusion;
m. Loss of, use of private facts;
n. Physical pain and suffering in the past;

7

 
Case 1:20-cv-00469-LY-AWA Document1 Filed 04/30/20 Page 8 of 10

oO. Physical pain and suffering in the future;

p. Cost of defending criminal suit;

q. Injury to reputation;

Yr. Mental Anguish, Intimidation, Shame, abandonment,

torture, pain and suffering isolation from
familial and social relationships and adverse
effect on plaintiffs two minor daughters;; and
5. stigmatism due to plaintiffs mental
disability.
EXEMPLARY DAMAGES
36. Plaintiff would further show that the acts = and
omissions of Defendant complained of herein were committed with
malice or reckless indifference to the protected rights of the
Plaintiff. In order to punish said Defendant for engaging in
unlawful business practices and to deter such actions and/or
omissions in the future, Plaintiff also seeks recovery from
Defendant for exemplary damages.
SPECIFIC RELIEF
37. Plaintiff seeks the following specific relief which
arises out of the actions and/or omissions of Defendant
described hereinabove:
a. Prohibit by injunction the Defendant from
engaging in unlawful employment practices;

b. Issuing unfair and prejudiced temporary orders or

8

 

 
Case 1:20-cv-00469-LY-AWA Document1 Filed 04/30/20 Page 9 of 10

be recused from the case due to conflict of
interest as a result of this suit and the pending
appeals against Hon Judge in the 3rd Court Of
Appeals in Austin, Texas;

Gq. ° Be ordered to accommodate ALL needed
accommodations needed by plaintiff;

d. Set the trial for two months;

e, Recuse himself and have a visiting judge
preside over the cases;

f. expedited the hearings of all pending

motions and petitions;

g. Respectful communication with plaintiff;

h. Cease all “gossip" immediately about
plaintiff;

L. Recuse himself from the Motion to Revoke

Probation; and
j. Permit all evidence presented by plaintiff
in his four lawsuits to be heard and examined by
the jury.
PRAYER
WHEREFORE, PREMISES CONSIDERED, Piaintiff, MOHAMMAD QQ.
MAHMOOD, respectfully prays that the Defendant be cited to
appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for the Plaintiff against Defendant
9

 

 
Case 1:20-cv-00469-LY-AWA Document1 Filed 04/30/20 Page 10 of 10

for damages in an amount within the jurisdictional limits of the
Court; exemplary damages, together with interest as allowed by
law; costs of court; and such other and further relief to which

the Plaintiff may be entitled at law or in equity.

Respectfully submitted,

MOHAMMAD MAHMOOD PRO SE ~ FATHER

Mohammad Matunood

E-Mail: MOQMAHMOOD@GMATL.COM
2401 W PFLUGERVILLE PRKY

STE 210

ROUND ROCK, TX 78664

Tel. (512) 571-4255

Fax. (512) 727-8001

By:

 

PLAINTIFF HEREBY DEMANDS TRIAL BY JURY IN HONORABLE JUDGE SAM
SPARKS COURT

10

 
